BIJUR, J.
The action was for rent for the month of January, 1910. The defendant tenant occupied and paid for the premises in December, 1909. He said he was going to move out before the 1st of January; but it is uncontradicted that a considerable part of his belongings remained on the premises as late as January 3, 1910. Under these circumstances, there was a plain holding over for the month of January.
Judgment reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.